Bell, Chief Judge.
Appellants received adverse judgments in the superior court on the issue of valuation of their respective real property for taxation. See Code § 92-6912, as amended.
1. In each case the appellant enumerates as error an identical instruction to the jury. The record does not reflect that either made any objection or exception before the jury returned its verdict as required by Code Ann. § 70-207 (a). Therefore, nothing is presented for consideration by these enumerations. John *317L. Hutcheson &c. Hospital v. Oliver, 120 Ga. App. 547 (3) (171 SE2d 649).
Submitted June 28, 1971
Decided July 1, 1971
Rehearing denied July 21, 1971.
Jesse DuBose, for appellants.
Carlton S. Brown, for appellee.
2. In case No. 46338, the trial court refused to allow certain documentary evidence offered by the appellant. This evidence contained the valuation placed upon property of another situated near the appellant’s property. The appellant’s counsel admitted at the time of tender that no showing had been made that the property covered by the exhibit was in any way similar to appellant’s land. Thus, the evidence was not relevant and was properly excluded. Code § 38-201.

Judgments affirmed.


Panned and Deen, JJ., concur.